Citation Nr: 1708184	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-29 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to service connection for prostate cancer and residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cornish, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.  The Veteran served in the Navy.  The Veteran received the Armed Forces Expeditionary Medal (Bronze Star).

This matter is on appeal from a July 2012 rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) Muskogee, Oklahoma.

The Veteran submitted additional evidence after the September 2012 Statement of the Case (SOC).  In this case, the Veteran's Substantive Appeal was filed in October 2012. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105  to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence). Given the above, the evidence is not subject to automatic waiver.  As stated in 38 C.F.R. § 19.37(a), if the SOC and any prior SSOC were prepared prior to receipt of the additional evidence then an additional SSOC must be provided unless the additional evidence duplicates the information already contained in the record.  One document explains the requirements to determine whether a ship that sailed in the offshore waters of Vietnam qualifies as service in Vietnam.  This is duplicative of the information provided in the past rating decisions, which outlines the legal definition of service in Vietnam.  Another document was a printout from a website with the deployment history of the U.S.S. Hancock.  This document is duplicative of the previous web print outs the Veteran submitted showing the U.S.S. Hancock docked in the Philippines, Japan, and Taiwan.  The Veteran also submitted a list of medical conditions.  This information is already contained in the treatment records associated with the file and an SSOC is not required.  

The Veteran, through a letter dated June 6, 2014, cancelled his scheduled Board hearing.

An August 2002 rating decision denied service connection for prostate cancer and residuals.  New and material evidence would generally be required to reopen the claim however; a review of the record reflects that a military performance evaluation was submitted in June 2012.  The performance evaluation has information on the U.S.S. Hancock's participation in strikes against North Vietnam.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Therefore, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  


FINDINGS OF FACT

1.  The Veteran did not set foot on land in the Republic of Vietnam, he did not serve on the inland waterways of the Republic of Vietnam, and he has not been shown to have been exposed to an herbicide agent, to include Agent Orange, during service.

2.  The Veteran's prostate cancer was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, to include in-service herbicide agent exposure.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer and residuals are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.309, 3.313, 19.37(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016). 

The VCAA duty to notify was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in May 2011.  This letter informed the Veteran that new and material evidence was required to reopen the claim and explained why the previous information he submitted was insufficient.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  This letter also informed the Veteran of the information and evidence that was required to substantiate his service connection claim on both a presumptive and direct basis and of the Veteran's and VA's respective duties for obtaining evidence. The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. No additional notice is required.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board acknowledges that the Veteran and his representative have requested a VA examination but finds that an examination would not assist the Veteran in his claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there is sufficient competent medical evidence of record to decide the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159 (c)(4).  As will be discussed in detail below, the element necessary to decide the Veteran's claim is whether he had service in the Republic of Vietnam.  There is no doubt over the Veteran's diagnosis of prostate cancer, its onset, or the connection between prostate cancer and Agent Orange exposure.  A VA examination is not necessary to decide this claim so there is no prejudice to the Veteran.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

A veteran who had active service in the Republic of Vietnam, from January 9, 1962 to May 7, 1975, will be presumed to have been exposed to an herbicide agent.  Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.  There is a presumption of service connection for certain diseases associated with herbicide agent exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e).   

The presumption does not apply if there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.30(a)(6)(iii).  The presumption of herbicide agent exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Gun line ships, aircraft carriers, as well as supply and support ships are collectively referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean.  In order for the presumption of exposure to Agent Orange to be extended to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the veteran's ship docked to the shore or a pier.  Evidence that a veteran's ship docked and a statement of going ashore is sufficient for the presumption of herbicide agent exposure but, service aboard a ship that anchored temporarily in an open deep water harbor or port is not sufficient.  

Claims based on statements that exposure occurred because herbicide agents were stored or transported on the veteran's ship, or that the veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).  The Board acknowledges that in Gray v. McDonald, 27 Vet. App. 313 (2015), the Court of Appeals for Veterans Claims found that VA relied on insufficient evidence to designate Da Nang Harbor as an offshore, rather than an inland, waterway.  Gray, 27 Vet. App. at 325.  The Court vacated that decision to allow VA to reevaluate its definition of inland waterways, including how that definition applies to Da Nang Harbor.  Id. at 327.  In light of the decision in Gray, VA amended its VA's Adjudication Procedure Manual with clear guidance as to how VA defines offshore waters as high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  To establish service connection on a direct basis the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.   A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Prostate Cancer and residuals

The Veteran contends that his prostate cancer was caused by herbicide agent exposure during service.  Prostate cancer is listed as a disease associated with herbicide agent exposure.  38 C.F.R. § 3.309(e).  The Veteran was diagnosed with prostate cancer in April 2001 and underwent a brachytherapy procedure in July 2001.  

The Veteran served on the U.S.S. Hancock from 1961 to 1965.  According to the dictionary entry on the Naval History and Heritage Command site, the U.S.S. Hancock sailed in the South China Sea numerous times between 1962 and 1967.  Thus, the U.S.S. Hancock is considered a blue water ship.  VBA Manual M21-1, IV.ii.1.H.2.b.  There are two ways for a Veteran that served on a blue water ship to meet the requirements of service in Vietnam.  The evidence must show that his ship docked in Vietnam and he went ashore or that his ship temporarily operated in the inland waterways of Vietnam.  VBA Manual M21-1, IV.ii.1.H.2.a.

The deployment history documents the Veteran submitted do not show that the U.S.S. Hancock docked in Vietnam to drop off supplies or crew members.  The U.S.S. Hancock was in port in Hawaii, the Philippines, and Japan during the Veteran's period of service.  The Veteran submitted a printout of VA's ship list titled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated as of January 2011.  The U.S.S. Hancock was not on this list or the January 2012 version.  This list is not dispositive but, the Veteran does not state that his ship ever sent members of the crew or supplies ashore, like other ships on the list.  The Veteran and statements from two service members that served on the U.S.S. Hancock, stress that they were close enough to see the Vietnam coast.  However, proximity to the coast alone is not sufficient to show herbicide agent exposure.  VBA Manual M21-1, IV.ii.1.H.2.a.  Neither the Veteran's statements nor the two statements of his fellow service members claim that anyone ever went ashore from the ship.  The Veteran does not claim he ever stepped foot on the coast of Vietnam.  
  
While the Board acknowledges the role of the U.S.S. Hancock in operations against North Vietnam, it is not sufficient to show service in the waters off the coast of the Republic of Vietnam.  Most of the evidence submitted by the Veteran focused on the U.S.S. Hancock's participation in airstrikes during the war.  The Veteran submitted his performance evaluation from May 1965 to August 1965.  The evaluation confirms the Veteran was on the U.S.S. Hancock and that the ship participated in airstrikes.  The Veteran submitted online articles from various unofficial sources.  The online articles summarized the role the U.S.S. Hancock had in patrolling the waters off the coast of Vietnam.  This information does not suggest the ship ever entered inland waterways.  The airstrikes were launched from the offshore waters.  This evidence does not indicate that the Veteran was exposed to an herbicide agent due to his ship's location. 

The Veteran asserts he was directly exposed to Agent Orange by contact with planes that flew through areas where Agent Orange was sprayed.  The Veteran refueled these planes and believed Agent Orange was present on the planes during the refueling process.  The Board is aware that during the pendency of this appeal VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent (Agent Orange) during the Vietnam era. See 38 C.F.R. § 3.307 (a)(6)(v).

In this case, the record does not reflect that the Veteran refueled or worked on C-123 aircraft.  Even if the Veteran worked on aircrafts that had been stationed in the Republic of Vietnam or other bases containing Agent Orange, any herbicide contamination of the aircraft would have been minimal. Further, there is no evidence of record that such minimal herbicide contamination to an aircraft could have resulted in herbicide exposure to the Veteran while cleaning or otherwise working on the aircrafts. The Veteran neither advanced working on the aircrafts without proper protective gear, nor did he convey breathing in any chemicals/herbicides while working on the aircrafts. The RO sent a Personnel Information Exchange System (PIES) request in January 2008 for service records related to exposure to herbicide agents, which returned with no records.  A May 2009 memorandum, Statement on Research Findings Regarding Navy and Coast Guard Ships during the Vietnam Era, from the Joint Services Records Research (JSRRC) Center noted that, in the course of its research efforts, the JSRRC has been unable to document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC cannot provide any evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  The Veteran has not indicated that he possesses any specialized knowledge in the scientific field such that he could determine without testing that Agent Orange was present on any of the airplanes that he refueled.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  There is no objective evidence that the planes carried by the U.S.S. Hancock were exposed to Agent Orange.  Further, as noted above, claims based on statements that exposure occurred because the veteran was in contact with aircraft that flew over Vietnam do not qualify for the presumption of exposure.

In addition to the evidence the Veteran submitted, there are two statements from two different physicians regarding Agent Orange's connection to prostate cancer.  An urologist report from May 2012 indicates the Veteran may have a recurrence of cancer.  The urologist goes on to state there is an association between prostate cancer and Agent Orange exposure.  The urologist noted that he was relying on the information from the Veteran about exposure to an herbicide agent.  He states that it is more likely than not that the exposure is the cause of the cancer.  A July 2012 letter from the Veteran's treating physician confirms the veteran has been diagnosed with prostate cancer and other conditions.  Dr. Q.V.P. opined that the Agent Orange exposure, as reported by the Veteran, could be the cause of the conditions.    

Both physicians relied solely on the Veteran's statements that he was exposed to Agent Orange.  Therefore, the May 2012 and July 2012 physician statements are based, in part, on an inaccurate factual predicate.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).  As noted, the evidence does not support presumptive or actual exposure to an herbicide agent.

Finally, the Veteran submitted a page from a website dedicated to the U.S.S. Hancock showing the medals the ship's personnel are eligible to wear due to being onboard at various periods of time.  However, receipt of those medals is not sufficient evidence of exposure to an herbicide agent under the applicable laws and regulations.  According to Department of Defense (DoD) regulations, a Vietnam Service Medal was presented to any service member who served on temporary duty for more than 30 consecutive days while attached to, or regularly serving for at least one day with an organization participating in, or directly supporting ground (military) operations, or attached directly supporting military operations in the Republic of Vietnam, Thailand, Cambodia, Laos within the defined combat zone during the Vietnam era. See DOD 1348 C6.6.1.1.5 (revised September 1996). Similarly, the Vietnam Campaign Medal was awarded by the Republic of Vietnam to members of United States military forces serving six months or more in support of Republic of Vietnam military operations, to include service members serving outside the geographical limits of the Republic of Vietnam but providing direct combat support to the Republic of Vietnam armed forces. Thus, as the Vietnam Service and Vietnam Campaign medals were awarded to service members serving outside of the Republic of Vietnam, they are insufficient to establish in-country service. See also Department of the Navy SECNAV Instruction 1650.1H (August 22, 2008)..

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the Veteran's claim on a theory of direct entitlement to service connection. The Veteran has a current diagnosis of prostate cancer.  The Veteran was not diagnosed with prostate cancer until April 2001, many years after he separated from service.  There is no medical evidence of any symptoms during service and the physicians that evaluated the Veteran have not opined that the onset of prostate cancer occurred during service.  Therefore, the Veteran cannot prevail on his claim through a theory of direct service connection.  

In sum, the evidence weighs against the claim for service connection for prostate cancer and residuals.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for prostate cancer and residuals is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


